Citation Nr: 1416154	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-34 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 27, 2004, for service connection for left ankle strain. 

2.  Entitlement to an effective date prior to July 27, 2004, for the award of a 30 percent rating for residuals of a left shoulder dislocation and degenerative joint disease of the left shoulder.


REPRESENTATION

Veteran represented by:	Ken Gardner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November 1993 and from January 1996 to March 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

In July 2011, the Veteran provided testimony at a video conference before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the claims folders. 

The Board notes that the Veteran's claims for entitlement to service connection for residuals of arsenic poisoning and entitlement to an effective date prior to July 27, 2004, for the award of a 30 percent rating for residuals of a left shoulder dislocation and degenerative joint disease of the left shoulder were previously remanded by the Board in May 2009.  The Veteran's claim for entitlement to service connection for residuals of arsenic poisoning was allowed by a January 2010 rating decision with no notice of disagreement concerning the evaluation of record.  The Veteran's claim for the award of a 30 percent rating for residuals of a left shoulder dislocation and degenerative joint disease of the left shoulder was considered in an August 2009 statement of the case, as ordered by the Board remand.  The Veteran perfected this appeal in September 2009 and thus the Board currently has jurisdiction.

The Board notes that the Veteran's claim for an increased rating for his left shoulder disability was denied in a final May 2010 Board decision.  

The Veteran, through his representative, indicated that there was Clear and Unmistakable Evidence (CUE) in a May 1994 rating decision that denied entitlement to service connection for his left ankle disability during his hearing testimony in July 2011.  As indicated by the AVLJ, such matter must be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a May 2009 decision, the Board denied entitlement to an effective date earlier than July 27, 2004 for the grant of service connection for a left ankle disability.

2.  A May 1994 rating decision that granted service connection for a left shoulder disability was not appealed.

3.  A claim for an increased rating for a service-connected left shoulder disability was received no earlier than July 27, 2004.

4.  The evidence of record fails to show that symptomatology consistent with a compensable rating was factually ascertainable during the one year prior to his date of claim.  


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date for the grant of service connection for a left ankle disability lacks legal merit.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100(a), 20.1404(a) (2013).


2.  An effective date earlier than July 27, 2004 for the assignment of a 30 percent evaluation for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5200-5202 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the Veteran's claim for an earlier effective date for a 30 percent rating for a left shoulder disability, in a November 2009 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an earlier effective date for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In the November 2009 letter, the Veteran was advised of how VA assigns effective dates and the type of evidence to submit to establish such.  The case was last readjudicated in March 2011.

The claim for an earlier effective date for the grant of service connection for a left ankle disability is being dismissed as a matter of law.  As such, the VCAA is inapplicable in this case.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded the opportunity to testify before the undersigned Acting Veterans Law Judge in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the presiding Acting VLJ, in a pre-hearing conference discussed the basis of the prior determinations and noted the elements that were lacking to substantiate the claims on appeal.  In addition, the Veteran demonstrated actual knowledge of this information and the Veteran's attorney and the Acting VLJ discussed that new and material evidence is not required to open an earlier effective date claim.  The Veteran and his attorney specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Acting VLJ noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Earlier Effective Date, Service Connection, Left Ankle Disability

In the absence of an allegation of CUE in a prior final decision, a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because to do so would be to compromise the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

The Veteran's original claim for service connection for left ankle injury was filed in November 1993 and denied by the Winston -Salem, North Carolina RO in a rating decision dated in May 1994.  He was notified of this decision and provided with a copy of his appellate rights that same month.  This letter from the RO, dated in June 1994, was sent to his then current address.  The Veteran did not appeal, and the rating decision is final.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

The Philadelphia RO received a statement from the Veteran on July 27, 2004, wherein the Veteran requested that the RO reopen his claim for service connection for left ankle disability.  Thereafter, the RO determined that new and material evidence, other than service department records, had been submitted to reopen the claim.  In an August 2008 decision review officer decision, the RO granted service connection for the Veteran's left ankle disability, effective July 27, 2004.  The Veteran appealed this effective date to the Board. 

In a May 2009 decision, the Board denied the appeal for an effective date earlier than July 27, 2004 for the grant of service connection for a left ankle disability.  The Board's decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a).  

As there is a final Board decision that denied entitlement to an earlier effective date for the grant of service connection for a left ankle disability, the current claim for an earlier effective date for the grant of service connection is dismissed.  See Rudd, 20 Vet. App. at 300.

Earlier Effective Date, 30 Percent, Left Shoulder Disability

The Veteran claims that his 30 percent rating should be effective from his initial date of service connection in 1994 for a left shoulder disability.  The Veteran argues that the level of his disability was static from that time until the effective date of his 30 percent rating in 2004.  The Veteran also claims that he did not receive information concerning appealing the 1994 rating decision.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45  (2008).  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40  state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Service connection was awarded for the Veteran's residuals of a left shoulder dislocation in May 1994, and a noncompensable rating was assigned.  The claim for an increased rating was received at the RO in July 2004.  In an August 2008 decision, the RO awarded an increased rating to 30 percent for the left shoulder, effective from July 27, 2004, under 38 C.F.R. § 4.71a , Diagnostic Code 5201. 

The record reflects that the Veteran is right-handed; therefore, his left shoulder corresponds to the minor arm.  Diagnostic Code 5201 provides that a 20 percent disability rating is warranted for limitation of the minor arm at the shoulder level. The maximum schedular disability rating of 30 percent is warranted for limitation of motion of the minor arm to 25 degrees from the side. 

Under Diagnostic Code 5200, ankylosis of the scapulohumeral warrants a 40 percent rating if it is unfavorable ankylosis with abduction limited to 25 degrees from side. 

After carefully reviewing the evidence of record, the Board finds that a  compensable disability rating is not warranted for the Veteran's left shoulder disability on any basis prior to July 27, 2004. 

As noted above, because the Veteran did not appeal the initial noncompensable rating in 1994, the earliest effective date can only be one year prior to his date of the claim for increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

There is no medical evidence of record indicating the severity of the Veteran's left shoulder disability from July 27, 2003 to July 26, 2004.  There are private treatment records in the claims file during that time period but none indicate specific treatment for or a complaint regarding the Veteran's left shoulder.  The first indication of a worsening of the Veteran's left shoulder disability is his July 27, 2004 claim for increased benefits in which he claimed that his left shoulder hurt.

The Veteran maintains that he never received the appeal rights for the March 1994 rating decision, and thus, had no idea what the procedure was for submission of a notice of disagreement.  The cover letter to the March 1994 rating decision, a copy of which was submitted to the RO in the context of his 2004 claim for an increased rating, indicates that a VA Form 4107, explaining his procedural and appeal rights was enclosed with the cover letter and rating decision.  Importantly, there is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the United States Court of Appeals for Veterans Claims (Court) applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992). 

While the Veteran has asserted that he never received the form with the appeal rights, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that the VA Form 4107 was properly mailed to the Veteran in March 1994.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity in the mailing of the VA Form 4107 to the Veteran. 

As noted, the evidence additionally does not reflect that a factually ascertainable increase in symptomatology sufficient to warrant the assignment of a compensable evaluation occurred during the one year period prior to the July 2004 date of claim.  

Accordingly, the claim for an earlier effective date for the 30 percent evaluation for a left shoulder disability must be denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an effective date prior to July 27, 2004, for service connection for left ankle strain is dismissed. 

Entitlement to an effective date prior to July 27, 2004, for the award of a 30 percent rating for residuals of a left shoulder dislocation and degenerative joint disease of the left shoulder is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


